DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“accumulation unit” in claims 1 and 2 because it recites the generic placeholder “unit” coupled with the functional language “accumulation” without reciting sufficient structure and is not preceded by a structural modifier; 
“posture detection unit” in claims 1 and 2 because it recites the generic placeholder “unit” coupled with the functional language “posture detection” without reciting sufficient structure and is not preceded by a structural modifier; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
A processing circuit as described in paragraph [0047] of Applicant’s specification; and
A processing circuit as described in paragraph [0047] of Applicant’s specification
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0045140 A1 (Kitamura) in view of US 5,919,149 (Allum) (previously cited). 
With regards to claim 1, Kitamura discloses a posture detection apparatus (Abstract discloses a gait posture meter; Fig. 1 and ¶ [0057] disclose the system configuration of the gait posture meter), comprising: an acceleration sensor configured to detect accelerations with respect to a movement of a portion of a human body (¶ [0061] and Fig. 1 disclose an accelerometer 112 which detects accelerations in each of three axes; ¶ [0063] discloses the signal processing system generates time-series data for left-right axis, front-rear axis, and up-down axis); a step count detector configured to detect steps of the human body based on the accelerations detected by the acceleration sensor (¶ [0081] discloses the calculation of feature amounts in relation to left and right leg reference periods; Fig. 5 and ¶¶ [0083]-[0088] discloses the determination of the individual reference periods of the person’s walking; also see ¶ [0014]); an accumulation unit configured to accumulate a plurality of the accelerations detected by the acceleration sensor for a time period corresponding to each step detected by the step count detector so as to generate a cumulative value of the plurality of accelerations for each step (¶ [0035] discloses the computer calculating displacement of the left-right axis direction trajectory of the body part through the second-level integration (i.e., accumulation) of left-right axis acceleration for each of the left and right leg reference periods); and a posture detection unit configured to detect a left-and-right balance of a walking posture based on the accumulated accelerations, by detecting, for each step, swaying of the portion with respect to an axis of the human body based on the cumulative value of the accelerations of the step (¶ [0035] discloses the computer calculating a Y feature amount indicating a difference in trajectory displacement between the left and right leg reference periods and therefore indicates a left-right difference in left-right axis direction swaying, wherein the left-right axis is an axis of the human body; ¶ [0129] discloses an evaluation of the swaying in all the directions to determine a left-right difference based on the X, Y, and Z features).  

Kitamura is silent with regards to whether the acceleration sensor is configured to detect accelerations at predetermined intervals. 
In a related system for analyzing body sway, Allum discloses that body sensors 12 are sampled at a preferred rate of, e.g., 50 samples per second (Col. 15, lines 36-37), wherein the body sensors 12 include pairs of linear acceleration transducers for measuring angular accelerations, angular velocity and angular deviation via integration algorithms (Col. 9, lines 37-59). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration sensor of Kitamura to incorporate that they detect accelerations at predetermined intervals as taught by 
Although Kitamura teaches calculating a Y feature amount indicating a difference in trajectory displacement between the left and right leg reference periods, Kitamura is silent with regards to the posture detection unit detecting inclination of the portion. 
In the related system for analyzing body sway, Allum discloses monitoring body sways using angular displacement derived from acceleration sensors (Col. 9, lines 37-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the determination of the linear displacement in the left-right axis for the determination of the Y feature of Kitamura with the determination of angular displacement. Because both angular displacement and linear displacement are signals indicative of body sway, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 2, the above combination teaches or suggests that the accumulation unit is configured to accumulate respective accelerations in a plurality of directions (¶ [0092] of Kitamura discloses the integration of the up-down acceleration; ¶ [0098] of Kitamura discloses the integration of the front-rear acceleration), and the posture detection unit is configured to detect the inclination of the portion of the human body based on the respective cumulative values of the accelerations in the plurality of directions (¶ [0092] of Kitamura discloses that the left right difference can be obtained in the up-down axis  direction swaying; ¶ [0098] of Kitamura discloses the left-right difference can be obtained in the front-rear axis direction swaying; ¶ [0129] discloses an evaluation of the swaying in all the directions to determine a left-right difference based on the X, Y, and Z features).  

  With regards to claim 8, Kitamura discloses a posture detection method (¶ [0034] discloses a method for evaluating a gait posture of a measurement subject), comprising: detecting accelerations with respect to a movement of a portion of a human body (¶ [0061] and Fig. 1 disclose an accelerometer 112 which detects accelerations in each of three axes; ¶ [0063] discloses the signal processing system generates time-series data for left-right axis, front-rear axis, and up-down axis); detecting steps of the human body based on the accelerations detected (¶ [0081] discloses the calculation of feature amounts in relation to left and right leg reference periods; Fig. 5 and ¶¶ [0083]-[0088] discloses the determination of the individual reference periods of the person’s walking; also see ¶ [0014]); accumulating a plurality of the detected accelerations for a time period corresponding to each of the detected steps so as to generate a cumulative value of the plurality of accelerations for each step (¶ [0035] discloses the computer calculating displacement of the left-right axis direction trajectory of the body part through the second-level integration (i.e., accumulation) of left-right axis acceleration for each of the left and right leg reference periods); and detecting a left-and-right balance of a walking posture based on the accumulated accelerations, by detecting, for each step, swaying of the portion with respect to an axis of the human body based on the cumulative value of the accelerations of the step (¶ [0035] discloses the computer calculating a Y feature amount indicating a difference in trajectory displacement between the left and right leg reference periods and therefore indicates a left-right difference in left-right axis direction swaying, wherein the left-right axis is an axis of the human body; ¶ [0129] discloses an evaluation of the swaying in all the directions to determine a left-right difference based on the X, Y, and Z features).  
Kitamura is silent with regards to whether the detected accelerations are at predetermined intervals. 
In a related system for analyzing body sway, Allum discloses that body sensors 12 are sampled at a preferred rate of, e.g., 50 samples per second (Col. 15, lines 36-37), wherein the body sensors 12 include pairs of linear acceleration transducers for measuring angular accelerations, angular velocity and angular deviation via integration algorithms (Col. 9, lines 37-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration sensor of Kitamura to incorporate that they detect accelerations at predetermined intervals as taught by Allum. The motivation would have been to provide a sampling rate which is capable of monitoring body sways.
Although Kitamura teaches calculating a Y feature amount indicating a difference in trajectory displacement between the left and right leg reference periods, Kitamura is silent with regards to the posture detection unit detecting inclination of the portion. In the related system for analyzing body sway, Allum discloses monitoring body sways using angular displacement derived from acceleration sensors (Col. 9, lines 37-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the determination of the linear displacement in the left-right axis for the determination of the Y feature of Kitamura with the 

With regards to claim 9, Kitamura discloses a non-transitory computer-readable storage medium storing an executable program (¶ [0034] discloses a computer-implemented program for evaluating a gait posture of a measurement subject), the program causing a computer to execute: an acceleration detection process for detecting accelerations with respect to a movement of a portion of a human body (¶ [0061] and Fig. 1 disclose an accelerometer 112 which detects accelerations in each of three axes; ¶ [0063] discloses the signal processing system generates time-series data for left-right axis, front-rear axis, and up-down axis); a step detection process for detecting steps of the human body based on the accelerations (¶ [0081] discloses the calculation of feature amounts in relation to left and right leg reference periods; Fig. 5 and ¶¶ [0083]-[0088] discloses the determination of the individual reference periods of the person’s walking; also see ¶ [0014]); an accumulation process for accumulating a plurality of the detected accelerations for a time period corresponding to each of the detected steps so as to generate a cumulative value of the plurality of accelerations for each step (¶ [0035] discloses the computer calculating displacement of the left-right axis direction trajectory of the body part through the second-level integration (i.e., accumulation) of left-right axis acceleration for each of the left and right leg reference periods); and ALPSP572315/796,283a posture detection process for detecting a left-and-right balance of a walking posture of  based (¶ [0035] discloses the computer calculating a Y feature amount indicating a difference in trajectory displacement between the left and right leg reference periods and therefore indicates a left-right difference in left-right axis direction swaying, wherein the left-right axis is an axis of the human body; ¶ [0129] discloses an evaluation of the swaying in all the directions to determine a left-right difference based on the X, Y, and Z features).  
Kitamura is silent with regards to whether the detected accelerations are at predetermined intervals. 
In a related system for analyzing body sway, Allum discloses that body sensors 12 are sampled at a preferred rate of, e.g., 50 samples per second (Col. 15, lines 36-37), wherein the body sensors 12 include pairs of linear acceleration transducers for measuring angular accelerations, angular velocity and angular deviation via integration algorithms (Col. 9, lines 37-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration sensor of Kitamura to incorporate that they detect accelerations at predetermined intervals as taught by Allum. The motivation would have been to provide a sampling rate which is capable of monitoring body sways.
Although Kitamura teaches calculating a Y feature amount indicating a difference in trajectory displacement between the left and right leg reference periods, Kitamura is silent with regards to the posture detection unit detecting inclination of the portion. In the related system for analyzing body sway, Allum discloses monitoring body sways using (Col. 9, lines 37-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the determination of the linear displacement in the left-right axis for the determination of the sway of Kitamura with the determination of angular displacement. Because both angular displacement and linear displacement are signals indicative of body sway, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 10, the above combination teaches or suggests that  wherein the plurality of detected accelerations are accumulated in a plurality of directions (¶ [0092] of Kitamura discloses the integration of the up-down acceleration; ¶ [0098] of Kitamura discloses the integration of the front-rear acceleration), and the inclination of the portion of the human body is detected based on the respective cumulative values of the accelerations in the plurality of directions (¶ [0092] of Kitamura discloses that the left right difference can be obtained in the up-down axis  direction swaying; ¶ [0098] of Kitamura discloses the left-right difference can be obtained in the front-rear axis direction swaying; ¶ [0129] discloses an evaluation of the swaying in all the directions to determine a left-right difference based on the X, Y, and Z features).  

With regards to claim 11, the above combination is silent with regards to whether the detected inclination with respect to the axis approximates a posture pitch angle of the portion.
(¶ [0006]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the inclination as taught by Kitamura in view of Allum to incorporate that the inclination approximates a pitch angle as taught by Kitamura. The motivation would have been to provide a more complete diagnostic analysis of the patient’s gait. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0030350 A1 (Yang) (previously cited) in view of Kitamura and Allum
	With regards to claim 7, Yang teaches a glasses-type electronic device (¶¶ [0007,] [0013]) comprising: a frame (¶ [0007] wherein spectacles, head gear, etc. have frames); and a posture detection apparatus mounted on the frame (¶ [0040]).
	Kitamura in view of Allum teaches the posture detection apparatus of claim 1, the rejection of which under 35 U.S.C. § 103 is in incorporated herein in its entirety (see the above 103 analysis regarding claim 1). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted the posture detection apparatus of Yang with the posture detection apparatus of claim 1 as taught by Kitamura in view of Allum. As both the posture detection apparatus utilize accelerations for analyzing gait patterns, the motivation would have been the simple substitution of one known equivalent element for another to obtain predictable results.  


Response to Arguments
	Rejections under 35 U.S.C. § 112(b)
	In view of the claim amendments filed 01/05/2021, the claim rejections under 35 U.S.C. § 112(b) were withdrawn. 

	Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791